UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7406


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN SHAWN MARSHALL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:11-cr-00002-D-1)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Shawn Marshall, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Scott Andrew Lemmon, Timothy Severo, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Steven Shawn Marshall appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. Finding no error, we affirm.

       A district court may reduce the sentence of a defendant who was sentenced to a

term of imprisonment based on a Sentencing Guidelines range subsequently lowered by

the Sentencing Commission. United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013).

“Whether to reduce a sentence and to what extent is a matter within the district court's

discretion.”   Id.   “We review a district court’s grant or denial of a [18 U.S.C.]

§ 3582(c)(2) motion for abuse of discretion.” Id. In determining whether to reduce a

defendant’s sentence, the court must consider the applicable 18 U.S.C. § 3553(a) (2012)

factors and whether a reduction would pose a danger to any person or the community,

and may also consider the defendant’s post-sentencing conduct. Id.; see U.S. Sentencing

Guidelines Manual § 1B1.10 p.s. cmt. 1(B)(i)-(iii) (2014).

       “[A]bsent a contrary indication, we presume a district court deciding a

§ 3582(c)(2) motion has considered the 18 U.S.C. § 3553(a) factors and other pertinent

matters before it.” Smalls, 720 F.3d at 195-96 (internal quotation marks omitted); United

States v. Legree, 205 F.3d 724, 728-29 (4th Cir. 2000). Contrary to Marshall’s assertion,

we conclude that, although the district court’s order denying the motion was relatively

brief, the court adequately considered the § 3553(a) factors, public safety, and Marshall’s

post-sentencing conduct. We discern no abuse of discretion in the court’s decision to

deny Marshall’s motion. Accordingly, we affirm the district court’s order.

                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3